Exhibit 10.2

 

[g152791kui001.gif]

 

July 23, 2019

 

Eric Beringause

 

RE:                          Letter Agreement regarding Severance Benefits
(“Letter Agreement”)

 

Dear Eric,

 

This Letter Agreement sets forth the agreement between you and Dean Foods
Company (the “Company”) regarding certain terms and conditions of your
employment.

 

1. Certain Definitions.  In addition to definitions set forth elsewhere herein,
for purposes of this Letter Agreement, the following terms shall be defined as
set forth below:

 

“Cause” means (i) your conviction of any crime deemed by the Board to make your
continued employment untenable; (ii) your willful and intentional misconduct or
negligence that has caused or could reasonably be expected to result in material
injury to the business or reputation of the Company; (iii) your conviction of,
or entering a plea of guilty or nolo contendere to, a crime constituting a
felony; (iv) your breach of any material provision of any written covenant or
agreement between you and the Company; or (v) your failure to comply with or
breach of the Company’s “code of conduct” in effect from time to time; provided,
however, that no act or omission shall constitute “Cause” for purposes of this
Letter Agreement unless the Board or the Chairman of the Board provides to you
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the Chairman of the Board reasonably believes in good faith
constitutes “Cause” and (b) an opportunity, within thirty (30) days following
your receipt of such notice, to meet in person with the Board or the Chairman of
the Board to explain or defend the alleged acts or omissions relied upon by the
Board and, to the extent practicable, to cure such acts or omissions. Further,
no act or omission shall be considered as “willful” or “intentional” if the
Executive reasonably believed such acts or omissions were in the best interests
of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Good Reason” means a termination of your employment by you following the
occurrence of one or more of the following events: (i) a material reduction in
your annual

 

1

--------------------------------------------------------------------------------



 

base salary or target annual bonus opportunity (unless a similar reduction is
applied broadly to similarly situated employees), (ii) a material reduction in
the scope of your duties and responsibilities, (iii) the relocation of your
principal place of employment to a location that is more than 50 miles from such
prior location of employment; or (iv) Company’s material breach of any material
provision of any written covenant or agreement between you and the Company.

 

In order for a termination by you to constitute a termination for Good Reason,
(i) you must notify the Company of the circumstances claimed to constitute Good
Reason in writing not later than the 90th day after it has arisen or occurred,
(ii) the Company must not have cured such circumstances within 30 days of
receipt of such notice and (iii) you terminate employment within 6 months of
such occurrence.

 

“Qualifying Termination” means (i) the involuntary termination of your
employment by the Company (other than for Cause) or (ii) the voluntary
termination of your employment with the Company for Good Reason.

 

For all purposes under this Letter Agreement, you shall not have a “termination
of employment” (and corollary terms) from the Company unless and until you have
a “separation from service” from the Company (as determined under Treasury Reg. 
Section 1 409A-l (h), as uniformly applied in accordance with such rules as
shall be established by the Company from time to time).

 

2.                                      Severance Benefits.  In the event you
experience a Qualifying Termination, subject to the conditions imposed pursuant
to Section 4 hereof, you will be entitled to receive the following “Severance
Benefits”

 

(a)                                 Salary Continuation.  The Company shall
continue to pay you your current annual base salary, paid on a semi-monthly
basis, less payroll taxes and applicable withholdings, for a period of twelve
months following your Qualifying Termination.

 

(b)                                 Short Term Incentive Compensation.  You will
be eligible to receive a pro-rata portion of your annual cash bonus under the
applicable Company plan for the calendar year in which the Qualifying
Termination occurred (“Pro Rata Bonus”) The pro-rata portion shall be equal to a
fraction, the numerator of which is the number of days you are employed with
Dean Foods during such year through (and including) the date of the Qualifying
Termination and the denominator of which is 365, with such pro-rata portion
earned in an amount based on the degree to which the applicable performance
criteria are ultimately achieved, as determined by the Compensation Committee on
a basis applied uniformly to you as to other senior executives of the Company.

 

(c)                                  Long-Term Incentive Compensation

 

(I)                                   Restricted Stock Units (“RSUs”).  Unvested
RSU awards will vest on a pro-rated basis through (and including) the date of
the Qualifying Termination.

 

(II)                              Performance Stock Units (“PSUs”).  Shares
earned and accrued with respect to completed PSU performance periods (as set
forth in the applicable PSU award agreement) will vest and be issued to you as
provided in Section 3 hereof.  Additionally, you will be eligible to receive a
pro-rata portion of your PSU awards related to the performance period in which
the Qualifying Termination

 

2

--------------------------------------------------------------------------------



 

occurred, subject to actual performance results through the end of the
performance period.

 

(III)                         Performance Stock Options (“Performance
Options”).  Any vested Performance Options will be exercisable for a period of
90 days following your Qualifying Termination.

 

All other outstanding and unvested LTl awards shall terminate effective as of
the date of the Qualifying Termination.

 

The provisions of this Letter Agreement are in lieu of any severance benefits
otherwise provided under the Dean Foods Company Amended and Restated Executive
Severance Pay Plan (as amended November 8, 2017), and you acknowledge that you
shall not participate in such plan.

 

Severance Benefits shall be reduced by such amounts as may be required under all
applicable federal, state, local or other laws or regulations to be withheld or
paid over with respect to such payment

 

You shall not (I) receive any Severance Benefits upon a termination of
employment other than a Qualifying Termination or (II) be entitled to duplicate
benefits pursuant to this Letter Agreement and any other plan or agreement.

 

3.                                      Timing of Payments.

 

(a)                                 The salary continuation severance payments
will begin as soon practicable after the conditions set forth in Section 4
hereof have been satisfied, and in no event later than 60 days after the date of
the Qualifying Termination.

 

(b)                                 Subject to the satisfaction of the
conditions set forth in Section 4 hereof:

 

(I)                                  The Pro Rata Bonus will be paid at the same
time as generally applicable under the Company’s annual STI plan, after
certification of performance results by the Compensation Committee, and in no
event later than March 15 of the following year

 

(II)                             All Severance Benefits that are not contingent
on the achievement of performance criteria shall be payable within 75 days of
the date of your Qualifying Termination.

 

(III)                        All Severance Benefits that are contingent on the
achievement of performance criteria other than (or in addition to) the value of
the Company’s common stock shall be paid or, in the case of stock-settled
incentive awards, issued not later than 75 days after the end of the applicable
performance measurement period, unless the award agreement under which such
performance based compensation is awarded requires payment to be made at a
different date (e g , such as to comply with any six month delay required on the
payment of deferred compensation to any Participant who is a specified employee
within the meaning of Section 409A of the Code).

 

Notwithstanding the foregoing, to the extent that any portion of the Severance
Benefits hereunder is deferred compensation subject to the provisions of
Section 409A of the Code, in no event shall such portion of such Severance
Benefits be paid prior to the last date by which you would be

 

3

--------------------------------------------------------------------------------



 

required to deliver the release required under, or to agree to comply with any
additional conditions imposed pursuant to, Section 4 hereof.

 

4.                                      Conditions to Payment of Severance
Benefits.  Notwithstanding any provision herein to the contrary, payment of the
Severance Benefits provided above are conditioned upon your execution and
non-revocation of a separation and release agreement in a form and in substance
reasonably satisfactory to the Company within 60 days after your termination of
employment, which may include such additional conditions as the Company may deem
necessary or appropriate to protect and/or promote the interests of the Company,
including your agreement not to compete with, not to solicit employees or
customers from, and/or not to use or disclose confidential information of, the
Company and its Subsidiaries for two years after the Qualifying Termination. The
business of Dean will be described in the restrictive covenants only to include
products and services Dean Foods actually manufactures, processes, distributes
or provides at the time of the Qualifying Termination; and the non-solicitation
provisions shall be limited to customers of Dean Foods at the time of the
Qualifying Termination and to employees who are employed by Dean Foods at the
time of the Qualifying Event. Any additional conditions imposed by the Company
under the immediately preceding sentence shall be communicated to you not later
than five business days after your termination date and must be agreed to by you
within 60 days following your termination of employment in order for you to be
eligible to receive the Severance Benefits subject to such condition.

 

5.                                      Section 409A.  This letter is intended
to comply with Section 409A of the Code or an exemption thereto, and, to the
extent necessary in order to avoid the imposition of an additional tax on you
under Section 409A of the Code, payments may only be made under this Letter
Agreement upon an event and in a manner permitted by Section 409A of the Code
Any payments or benefits that are provided upon a termination of employment
shall, to the extent necessary in order to avoid the imposition of any
additional tax on you under Section 409A of the Code, not be provided unless
such termination constitutes a “separation from service” within the meaning of
Section 409A of the Code.  The Company makes no representations that the
payments and benefits provided under this letter comply with Section 409A of the
Code and in no event shall the Company or any of its directors, officers or
employees have any liability to you in the event such Section 409A applies to
any benefit provided pursuant to this letter in a manner that results in adverse
tax consequences for you or any of your beneficiaries or transferees.

 

6.                                      General.

 

(a)                                 This Letter Agreement represents the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings of the parties in
connection therewith.

 

(b)                                 This Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives, successors, and assigns
whether such succession is, in the case of the Company, direct or indirect by
purchase, merger, consolidation, change in control or otherwise.

 

(c)                                  This Letter Agreement is made pursuant to
and shall be governed, construed, and

 

4

--------------------------------------------------------------------------------



 

enforced in all respects and for all purposes in accordance with the laws of the
state of Texas without regard to the law of conflicts. Should any provision of
this Agreement be declared or determined by any court to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby, and said illegal or invalid part, term, or provision shall be deemed
not to be a part of this Letter Agreement.

 

7.                                      Signatures and Counterparts.  This
Letter Agreement may be executed in counterparts.  A facsimile of this Agreement
and signatures shall be as effective as an original.

 

 

 

Dean Foods Company

 

 

 

 

 

/s/ Jim Tuner

 

 

 

 

 

Name: Jim Turner

 

 

 

 

 

Title: Chairman of the Board

 

 

 

Agreed and accepted:

 

 

 

 

 

 

 

 

/s/ Eric Beringause

 

 

Eric Beringause

 

 

 

 

 

7/23/19

 

 

Date

 

 

 

5

--------------------------------------------------------------------------------